USDC IN/ND case 3:20-cv-00360-DRL-MGG document 7 filed 09/18/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JASON SCOTT KRATZCHMAR,

                       Plaintiff,

          v.                                      CAUSE NO. 3:20-CV-360-DRL-MGG

 BO HOLCOMB et al.,

                       Defendants.

                                     OPINION & ORDER

         Jason Scott Kratzchmar, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim, or seeks monetary relief

against an immune defendant. “[T]o state a claim under [42 U.S.C.] § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir.

2006).

         In the amended complaint, Mr. Kratzchmar alleges that, from June 2019 to January

2020, Sheriff Hassel and Jailer Holcomb subjected him to overcrowded and unsanitary

conditions at the Marshall County Jail. They also forced him to sleep on the floor and to

eat on a toilet or the floor instead of at a table. Because Mr. Kratzchmar is a pretrial
USDC IN/ND case 3:20-cv-00360-DRL-MGG document 7 filed 09/18/20 page 2 of 3


detainee, the court must assess his claims under the Fourteenth Amendment instead of

the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th

Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding

pretrial detainees in conditions that amount to punishment.” Id. “A pretrial condition can

amount to punishment in two ways: first, if it is imposed for the purpose of punishment,

or second, if the condition is not reasonably related to a legitimate goal—if it is arbitrary

or purposeless—a court permissibly may infer that the purpose of the government action

is punishment.” Id. A pretrial detainee can “prevail by providing only objective evidence

that the challenged governmental action is not rationally related to a legitimate

governmental objective or that it is excessive in relation to that purpose.” Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the favorable inferences to which he

is entitled at this stage of the proceedings, Mr. Kratzchmar states a plausible Fourteenth

Amendment claim against Sheriff Hassel and Jailer Holcomb.

        For these reasons, the court:

        (1) GRANTS Jason Scott Kratzchmar leave to proceed on a Fourteenth

Amendment claim against Sheriff Hassel and Jailer Holcomb for money damages for

subjecting him to overcrowded and unsanitary conditions from June 2019 to January

2020;

        (2) DISMISSES all other claims;

        (3) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassel and Jailer Holcomb at the Marshall County Jail with a copy of

this order and the amended complaint (ECF 6) as required by 28 U.S.C. § 1915(d); and


                                             2
USDC IN/ND case 3:20-cv-00360-DRL-MGG document 7 filed 09/18/20 page 3 of 3


      (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel and Jailer

Holcomb to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claim for which Jason Scott Kratzchmar has been granted

leave to proceed in this screening order.

      SO ORDERED.

      September 18, 2020                        s/ Damon R. Leichty
                                                Judge, United States District Court




                                            3
